Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-7 and 9-15, filed 11/5/21, with respect to the claims have been fully considered and are persuasive. The 102/103 rejections of the claims have been withdrawn. The claim, drawing, and specification objections are withdrawn due to the amendments to the claims and specification, and explanation of terms for the drawings.
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a cell balancing battery module comprising: a cell string having N cells in series to provide N+1 terminals, N>1, each of the N cells having a port consisting of a positive end and a negative end connected with two adjacent terminals of the N+1 terminals respectively; a comparison unit coupled with the N+1 terminals for performing a voltage comparison procedure to find a highest voltage port number and a lowest voltage port number out of N said ports, the voltage comparison procedure including a plurality of voltage comparison operations using at least one comparison circuit; and a switching logic and driver unit coupled with the cell string and an inductor, and being configured to select a highest voltage port out of N said ports according to the highest voltage port number to deliver energy to the inductor, and select a lowest voltage port out of N said ports according to the lowest voltage port number to receive energy released from the inductor; the prior art fails to disclose the further inclusion of the combination of herein the voltage comparison procedure further includes: finding a highest odd cell and transferring an amount of energy from the highest 
Regarding Independent Claim 8, the prior art discloses an electrical apparatus including a cell balancing battery module and an electrical device powered by the cell balancing battery module, the cell balancing battery module comprising: a cell string having N cells in series to provide N+1 terminals, N>1, each of the N cells having a port consisting of a positive end and a negative end connected with two adjacent terminals of the N+1 terminals respectively; a comparison unit coupled with the N+1 terminals for performing a voltage comparison procedure to find a highest voltage port number and a lowest voltage port number out of N said ports, the voltage comparison procedure including a plurality of voltage comparison operations using at least one comparison circuit; and a switching logic and driver unit coupled with the cell string and an inductor, and being configured to select a highest voltage port out of N said ports according to the highest voltage port number to deliver energy to the inductor, and select a lowest voltage port out of N said ports according to the lowest voltage port number to receive energy released from the inductor; the prior art fails to disclose the further inclusion of the combination of wherein the voltage comparison procedure further includes: finding a highest odd cell and transferring an amount of energy from the highest odd cell into a lowest even cell; finding a highest even cell and transferring an amount of energy from the highest even cell into a lowest odd cell; and repeating the two steps above until all cell voltages are equal.
Dependent Claims 2, 4-7, 9, and 11-15 are allowed for their dependence upon allowed independent Claims 1 and 8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859